                        1   F. Christopher Austin, Esq.
                            Nevada Bar No. 6559
                        2   caustin@weidemiller.com
                            WEIDE & MILLER, LTD.
                        3   10655 Park Run Drive, Suite 100
                            Las Vegas, NV 89144
                        4   Tel: (702) 382-4804
                            Fax: (702) 382-4805
                        5   Attorney for Defendant

                        6                               UNITED STATES DISTRICT COURT

                        7                                       DISTRICT OF NEVADA

                        8
                              SUNLIGHTEN, INC.,                               Case No.: 2:20-cv-00127-JAD-EJY
                        9
                                         Plaintiff,                              STIPULATION AND ORDER FOR
                       10                                                        EXTENSION OF TIME TO ANSWER
                       11     v.                                                 OR OTHERWISE RESPOND TO THE
                                                                                 COMPLAINT
                       12     FINNMARK DESIGNS, LLC,                                  (First Extension Request)

                       13                Defendant.
                       14           Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule 1A 6-1, Plaintiff
                       15   Sunlighten, Inc. and Defendant Finnmark Designs, LLC, by and through their respective counsel
                       16   of record, Kolesar & Leatham and Erickson Kernell IP, LLC, on behalf of Plaintiff, and Weide &
                       17   Miller, Ltd., appearing on behalf of the Defendant, hereby agree and stipulate for an extension of
                       18   time for Defendant to file and serve their answer or other responses to the Complaint from the
                       19   current deadline of February 20, 2020, up to and including March 12, 2020. This is the first request
                       20   by the parties for such an extension.
                       21           Good cause for this request exists to provide Defense counsel, who was retained well after
                       22   the service of the Complaint to consult regarding the allegations and to respond to Plaintiff’s good
                       23   faith offer to engage in settlement discussions in this patent infringement litigation.
                       24   ///
                       25   ///
                       26   ///
                       27   ///
                       28   ///
WEIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,             fca-w-1068                                       1
   NEVADA 89144
   (702) 382-4804
                        1           For the foregoing reasons, the parties hereby stipulate to extend the deadline for the

                        2   Defendant to answer or otherwise respond to the Complaint from February 20, 2020, to March

                        3   12, 2020.

                        4           DATED: February 20, 2020

                        5           IT IS SO AGREED AND STIPULATED:

                        6    KOLESAR & LEATHAM                                WEIDE & MILLER, LTD.

                        7    By: /s/ Jonathan D. Blum                         By: /s/ F. Christopher Austin
                             Jonathan D. Blum, Esq.                           F. Christopher Austin, Esq.
                        8    Nevada Bar No. 009515                            Nevada Bar No. 6559
                             400 South Rampart Blvd., Suite 400               caustin@weidemiller.com
                        9    Las Vegas, NV 89145                              10655 Park Run Drive, Suite 100
                                                                              Las Vegas, NV 89144
                       10    James J. Kernell, Esq. (Pro Hac Vice             (702) 382-4804
                             Forthcoming)                                     Attorneys for Defendant
                       11    Kyle D. Donnelly, Esq. (Pro Hac Vice
                             Forthcoming)
                       12    ERICKSON KERNELL IP, LLC
                             8900 State Line Road, Suite 500
                       13    Leawood, KS 66206

                       14
                                                                        IT IS SO ORDERED:
                       15

                       16
                                                                        UNITED STATES MAGISTRATE JUDGE
                       17
                                                                        DATED: February 21, 2020
                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
WEIDE & MILLER, LTD.
10655 PARK RUN DR.,
      SUITE 100
     LAS VEGAS,             fca-w-1068                                    2
   NEVADA 89144
   (702) 382-4804
